Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  COVINGTON SPECIALTY INSURANCE
  COMPANY,                                    )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )        Case No. ___________________
                                              )
  SOCIETY FOR SCIENCE-BASED                   )
  MEDICINE, INC.                              )
  a Florida Non Profit Corporation, and       )
  STEVEN NOVELLA, an individual               )
  EDWARD LEWIS TOBINICK M.D., A               )
  MEDICAL CORPORATION d/b/a THE               )
  INSTITUTE OF NEUROLOGICAL                   )
  RECOVERY, a California Medical Corporation; )
  INR PLLC d/b/a INSTITUTE OF                 )
  NEUROLOGICAL RECOVERY, a Florida            )
  professional limited liability company; and )
  EDWARD TOBINICK, M.D., an individual        )
                                              )
          Defendants.                         )
  __________________________________________/

                      COMPLAINT FOR DECLARATORY JUDGMENT

         Pursuant to FED. R. CIV. P. 57 and 28 U.S.C. § 2201, Plaintiff, COVINGTON

  SPECIALTY INSURANCE COMPANY, (“Covington”) respectfully submits this Complaint for

  Declaratory Judgment against Defendants, SOCIETY FOR SCIENCE-BASED MEDICINE

  (“SSBM”), and STEVEN NOVELLA (“Novella”), individually (collectively hereafter referred

  to as “Policyholders”), EDWARD LEWIS TOBINICK M.D, A MEDICAL CORPORATION

  d/b/a THE INSTITUTE OF NEUROLOGICAL RECOVERY, a California Medical Corporation

  ("the Institute"); INR PLLC d/b/a INSTITUTE OF NEUROLOGICAL RECOVERY (“INR”);

  and EDWARD TOBINICK, M.D. ("Tobinick") (collectively hereafter referred to as

  “Claimants”) and states as follows:



                                            1
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 2 of 13



                                   Parties, Jurisdiction, and Venue

          1.      Covington is a foreign corporation, incorporated in the State of New Hampshire

  with its principal place of business in the State of Georgia, and authorized to do business in the

  State of Florida.

          2.      Society for Science Based Medicine, Inc. is a Florida Non Profit Corporation

  which is incorporated and has its principal place of business in the State of Florida.

          3.      Steven Novella, is a citizen of the State of Florida, is over the age of eighteen, and

  is otherwise sui juris.

          4.      Edward Lewis Tobinick M.D, A Medical Corporation d/b/a The Institute of

  Neurological Recovery is a medical corporation incorporated in the State of California, with its

  principal place of business in Los Angeles County, California.

          5.      INR PLLC is a corporation incorporated in the State of Florida with its principal

  place of business in Palm Beach County, Florida.

          6.      Edward Tobinick is a citizen of the State of Florida, is over the age of eighteen,

  and is otherwise sui juris.

          7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1)

  because of the complete diversity of citizenship between Plaintiff and Defendants, and the

  amount in controversy exceeds $75,000 exclusive of interest and costs.

          8.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391.

                                         Factual Background

          9.          Covington issued to Society for Science Based Medicine a commercial lines

  insurance policy, designated policy no. VBA28021400 (the “Policy”) to operate a medical club




                                                    2
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 3 of 13



  from January 1, 2014 to January 1, 2015, according to the terms and conditions set forth therein

  (a true and correct copy of the Policy is attached hereto as Exhibit “A”).

          10.     On or about June 11, 2014, Edward Lewis Tobinick M.D., a Medical Corporation

  d/b/a The Institute of Neurological Recovery, INR PLLC d/b/a Institute of Neurological

  Recovery, and Edward Tobinick, M.D. filed a lawsuit in the United States District Court for the

  Southern District of Florida against Steven Novella, M.D., Yale University, SGU Productions,

  LLC, and Society For Science-Based Medicine, Inc., case number 9:14-cv-80781-WJZ (the

  “Underlying Lawsuit” is attached hereto as Exhibit “B.”). The complaint has since been

  amended and “Underlying Lawsuit” will refer hereafter to the amended complaint.

          11.     In the Underlying Lawsuit, the Claimants allege that SSBM and Novella produced

  and continues to publish an “Advertisement” located at http://www.sciencebasedmedicine.org, or

  otherwise publishes or promotes the publication. Covington disputes the characterization of the

  publication as an advertisement and hereafter will refer to the writing as the “Article”. 1

          12.     On or about August 1, 2014, the Claimants amended their complaint in the

  Underlying Lawsuit and alleged that a second “Advertisement” was published on July 12, 2014

  at http://www.sciencebasedmedicine.org/ in which Policyholders again published the allegations

  of the Article. Covington disputes the characterization of the publication as an advertisement and

  hereafter will refer to the writing as the “Second Article”.

          13.     The Claimants allege that via the Article and Second Article, the Policyholders

  have violated 15 USCA § 1125(a) pertaining to false advertising; engaged in common law unfair

  competition; committed trade libel, committed libel per se, and engaged in tortious interference

  with business relationships.

  1
    SSBM – the named insured under the Policy – has no affiliation with, ownership or control of the website
  www.sciencebasedmedicine.org, which is owned and registered to SGU Productions, LLC, a different named
  defendant in the Underlying Lawsuit.

                                                      3
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 4 of 13



         14.     The Policy issued by Covington defines “Who is an Insured” in Section II (1) (a-

  d) which states, in relevant part:

                 1. If you are designated in the Declarations as:

                         a. An individual, you and your spouse are insureds, but only with respect
                         to the conduct of a business of which you are a sole owner.

                                                             ***

                         d. An organization other than a partnership, joint venture or limited
                         liability company, you are an insured. Your “executive officers”
                         and directors are insureds, but only with respect to their duties as
                         your officers or directors. Your stock-holders are also insureds, but
                         only with respect to their liability as stockholders.


         15.      In addition, an Endorsement to the Policy entitled – Additional Insured – Club

  Members amends the named insured as follows:

                 WHO IS AN INSURED (Section II) is amended to include as an insured
                 any of your members, but only with respect to their liability for your
                 activities or activities they perform on your behalf.

         16.     The Policy was issued to SSBM, a Florida Non Profit Corporation, as indicated in

  the declarations page. However, SSBM was enrolled as an “Individual” for their form of

  business. Further, it is not clear whether Novella was a “Club Member” as described in the

  respective Endorsement.

         17.     Assuming arguendo that the Covington policy were to provide coverage for the

  allegations of the Underlying Lawsuit, such coverage would fall under COVERAGE B

  PERSONAL AND ADVERTISING INJURY LIABILITY, which provides in pertinent part as

  follows:

         Insuring Agreement

                 a.      We will pay those sums that the insured becomes legally obligated
                         to pay as damages because of “personal and advertising injury” to

                                                   4
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 5 of 13



                          which this insurance applies. We will have the right and duty to
                          defend the insured against any “suit” seeking those
                          damages. However, we will have no duty to defend the insured
                          against any “suit” seeking damages for “personal and advertising
                          injury” to which this insurance does not apply…


         18.      Section V (14) of the Covington Policy defines “personal and advertising injury”

  as “injury, including consequential ‘bodily injury,’ arising out of one or more of the following

  offenses”:

               a. False arrest, detention or imprisonment;
               b. Malicious Prosecution;
               c. The wrongful eviction from, wrongful entry into, or invasion of the right
                  of private occupancy of a room, dwelling or premises that a person
                  occupies, committed by or on behalf of its owner, landlord or lessor;
               d. Oral or written publication, in any manner, of material that slanders or
                  libels a person or organization or disparages a person’s or organization’s
                  goods, products or services;
               e. Oral or written publication, in any manner, of material that violates a
                  person’s right of privacy;
               f. The use of another’s advertising idea in your “advertisement”; or
               g. Infringement upon another’s copyright, trade dress or slogan in your
                  “advertisement”.

         19.      The Article and Second Article attached to the Underlying Lawsuit are clearly not

  commercial in nature. They neither recommend a product nor suggest a service that would in any

  way promote a pecuniary interest of the policyholders. The Article and Second Article are more

  akin to a scientific op-ed writing.

         20.      Section V (1) of the Covington Policy defines an “Advertisement” to mean “a

  notice that is broadcast or published to the general public or specific market segments about your

  goods, products or services for the purpose of attracting customers or supporters.”

         21.      The Article attached to the Underlying Lawsuit is neither about the “goods,

  products or services” of the policyholders nor is its purpose to attract customers or supporters. As




                                                   5
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 6 of 13



  such, the Covington Policy does not provide coverage for the allegations of the Underlying

  Lawsuit.

         22.     The Second Article is a response to the allegations made in the Underlying

  Lawsuit and Claimants do not allege any novel injurious comments not made in the Article.

         23.     Coverage B Personal and Advertising Injury Liability Exclusion (a), precludes

  coverage for “Personal and advertising injury” caused by or at the direction of the insured with

  the knowledge that the act would violate the rights of another and would inflict “personal and

  advertising injury”.

         24.     The Underlying Lawsuit claims that the language in the Article and Second

  Article allegedly published by the policyholders was intentionally inflammatory and defamatory.

  Therefore, such allegations invoke the Coverage B Personal and Advertising Liability Exclusion

  (a) and Covington is not obligated to defend or indemnify Policyholders relative to the

  Underlying Lawsuit.

         25.     Coverage B Personal and Advertising Injury Liability Exclusion (b), precludes

  coverage for “Personal and advertising injury” arising out of oral or written publication of

  material, if done by or at the direction of the insured with knowledge of its falsity.

         26.     It is alleged in the Underlying Lawsuit that the Policyholders published factual

  information that they knew was false at the time it was published. Further, it is alleged that these

  factual falsities form the basis of the injury in the Underlying Lawsuit. Material published with

  knowledge of its falsity falls within the Coverage B Personal and Advertising Liability Exclusion

  (a) and Covington is not obligated to defend or indemnify the Policyholders relative to the

  Underlying Lawsuit.




                                                    6
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 7 of 13



         27.     Claimants allege in the Underlying Lawsuit that the Second Article republishes

  information from the Article. Policyholders knew or should have known was alleged to be false

  by way of the Underlying Lawsuit, as such, Covington is not obligated to defend or indemnify

  Policyholders regarding material they knew or should have known was false.

         28.     Coverage B Personal and Advertising Injury Liability Exclusion (c) precludes

  coverage for “Personal and advertising injury” arising out of oral or written publication of

  material whose first publication took place before the beginning of the policy period.

         29.     The Covington Policy bears an effective date of January 1, 2014. The Article

  attached as an exhibit in the Underlying Lawsuit bears a publication date of May 8, 2013, and the

  last comment annexed to the Article bears a publication date of May 11, 2013. These publication

  dates all occurred well prior to the Policy effective date, triggering Coverage B Personal and

  Advertising Injury Liability Exclusion (c), and Covington is not obligated to defend or indemnify

  Policyholders relative to the Underlying Lawsuit.

         30.     Moreover, while the Claimants have alleged the Second Article was published

  within the effective policy dates of the Covington Policy, the Claimants allege that the Second

  Article republishes the allegations of the Article and reasserts the same information. Therefore,

  because the allegedly injurious comments were first published prior to the beginning of the

  policy period, Covington is not obligated to defend or indemnify Policyholders relative to the

  Underlying Lawsuit.

         31.     Coverage B Personal and Advertising Injury Liability Exclusion (g) precludes

  coverage for “Personal and advertising injury” arising out of the failure of goods, products or

  services to conform with any statement of quality of performance made in your “advertisement”.




                                                  7
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 8 of 13



         32.     It is alleged in the underlying suit that the Policyholders made representations in

  the Article and Second Article which amount to false advertising and which fail to conform to

  statements of quality with respect to their services. Injury arising from the failure to conform to

  statements of the quality of one’s services is specifically precluded from coverage under

  Coverage B Personal and Advertising Injury Liability Exclusion (g) and Covington is not

  obligated to defend or indemnify Policyholders relative to the Underlying Lawsuit.

         33.     Coverage B Personal and Advertising Injury Liability Exclusion (i) precludes

  coverage for “Personal and advertising injury” arising out of the infringement of copyright,

  patent, trademark, trade secret or other intellectual property rights. Under this exclusion, such

  other intellectual property rights do not include the use of another’s advertising idea in your

  “advertisement”.

         34.     It is alleged in the underlying suit that the Policyholders violated the federally

  registered trademarks “Institute of Neurological Recovery” and “INR” owned and maintained by

  the Clinics. Injury arising from the improper usage of federally registered trademarks is

  specifically precluded from coverage under Coverage B Personal and Advertising Injury

  Liability Exclusion (i) and Covington is not obligated to defend or indemnify Policyholders

  relative to the Underlying Lawsuit.

         35.     Coverage B Personal and Advertising Injury Liability Exclusion (j) excludes

  coverage for “Personal and advertising injury” committed by an insured whose business is:

                 (1) Advertising, broadcasting, publishing or telecasting;
                 (2) Designing or determining content of websites for others; or
                 (3) An Internet search, access, content, or service provider.

         36.     While the Policy Declarations indicates that the insured is a not for profit Club –

  civic, service or social, the underlying suit alleges that the policyholder made and continues to



                                                  8
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 9 of 13



  publish information on its website. The Covington Policy does not cover injury by an insured

  that is in the business of either publishing or internet content. If the nature of the Underlying

  Lawsuit is derived from the policyholder’s business of publishing and/or internet content, such is

  excluded under Coverage B Personal and Advertising Injury Liability Exclusion (j) and

  Covington is not obligated to defend or indemnify Policyholders relative to the Underlying

  Lawsuit.

         37.     Coverage B Personal and Advertising Injury Liability Exclusion (k) excludes

  coverage for “Personal and advertising injury” arising out of an electronic chatroom or bulletin

  board the insured hosts, owns, or over which the insured exercises control.

         38.     The Article and Second Article attached to the Complaint in the Underlying

  Lawsuit are from an electronic bulletin board where members of that community post

  commentary and then discuss in an electronic chatroom setting. It is alleged that this electronic

  bulletin board and chatroom are in the possession and control of the policyholder. As such,

  coverage is precluded under Coverage B Personal and Advertising Injury Liability Exclusion (k)

  and Covington is not obligated to defend or indemnify Policyholders relative to the Underlying

  Lawsuit.

         39.     Coverage B Personal and Advertising Injury Liability Exclusion (l) excludes

  coverage for “Personal and advertising injury” arising out of the unauthorized use of another’s

  name or product in your e-mail address, domain name or metatag, or any other similar tactics to

  mislead another’s potential customers.

         40.     The allegations in the Underlying Lawsuit are that the unauthorized use of names

  and trademarks led to a decrease in business due because of a defamatory Article published by

  the Policyholders. It is alleged in the Underlying Lawsuit that this misusage was meant to divert



                                                  9
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 10 of 13



  potential patients away from the Claimants. Such an unauthorized usage of another’s name

  and/or trademark to mislead another’s potential customers is directly excluded from coverage

  under Coverage B Personal and Advertising Injury Liability Exclusion (l) and Covington is not

  obligated to defend or indemnify Policyholders relative to the Underlying Lawsuit.

         41.     Coverage B Personal and Advertising Injury Liability Exclusion (p)(3) precludes

  coverage for “Personal and advertising injury” arising directly or indirectly out of any action or

  omission that violates or is alleged to violate any statute, ordinance or regulation, other than the

  TCPA or CAN-SPAM Act of 2003, that prohibits or limits the sending, transmitting,

  communicating or distribution of material or information.

         42.     It is alleged in the underlying suit that the Defendants violated 15 U.S.C.A §

  1125(a) (the “Lanham Act”).

         43.     The Lanham Act prohibits the transmission of information which is false and

  misleading. As a result, such claims are excluded under Coverage B Personal and Advertising

  Injury Liability Exclusion (p) and Covington is not obligated to defend or indemnify

  Policyholders relative to the Underlying Lawsuit.

         44.     The Policy contains an endorsement entitled Exclusion – Services Furnished by

  Health Care Providers, which provides, in pertinent part, as follows:

         This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  ***

         The following exclusion is added to Paragraph 2., Exclusions of Section I –
         Coverage A – Bodily Injury And Property Damage Liability and Paragraph 2.,
         Exclusions of Section I – Coverage B – Personal And Advertising Injury
         Liability:




                                                  10
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 11 of 13



                 With respect to any operation shown in the Schedule, this insurance does
                 not apply to…”personal and advertising injury” arising out of:

                        1. The rendering or failure to render:

                                a. Medical, surgical, dental, x-ray or nursing
                                service, treatment, advice or instruction, or the
                                related furnishing of food or beverages;

                                b. Any health or therapeutic service, treatment,
                                advice or instruction…

         45.     The Underlying Lawsuit alleges that the Claimants were injured due to the

  publication of information within the Article and Second Article which would constitute the

  rendering of medical advice or instruction.     As such, such claims are excluded under the

  endorsement entitled Exclusion – Services Furnished by Health Care Providers and Covington is

  not obligated to defend or indemnify Policyholders relative to the Underlying Lawsuit.

         46.     The Policy contains an endorsement entitled Endorsement -- Exclusion –

  Designated Professional Services, which provides, in pertinent part, as follows:

         This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                      ***

                                                  Schedule

         1. “ALL PROFESSIONAL SERVICES RENDERED TO THE PUBLIC BY THE
         NAMED INSURED”


         With respect to any professional services shown in the Schedule, the the following
         exclusion is added to Paragraph 2., Exclusions of Section I – Coverage A – Bodily Injury
         And Property Damage Liability and Paragraph 2., Exclusions of Section I – Coverage B –
         Personal And Advertising Injury Liability:

         This insurance does not apply to “bodily injury”, “property damage” or “personal and
         advertising injury” due to the rendering or failure to render any professional service.



                                                 11
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 12 of 13



          47.     The Underlying Lawsuit alleges that the Claimants were injured due to the

  publication of information within the Article and Second Article which would constitute the

  rendering of professional services. As such, such claims are excluded under the endorsement

  entitled Exclusion – Designated Professional Services, and Covington is not obligated to defend

  or indemnify Policyholders relative to the Underlying Lawsuit.

                                        Declaratory Judgment

          48.     Covington realleges and incorporates the allegations contained in Paragraphs 1-47

  above as if fully set forth herein.

          49.     An actual, justiciable controversy exists between the Parties regarding

  Covington’s obligations under the Covington Policy within the meaning of 28 U.S.C. § 2201 as

  demonstrated by the facts alleged herein.

          50.     Accordingly, Covington seeks an Order from this Court determining the

  obligations of Covington to the Parties relative to the Underlying Lawsuit, including a

  determination that Covington is not obligated to defend and/or indemnify SSBM and Novella in

  the Underlying Lawsuit.

          51.     Further, Covington seeks an Order awarding Covington such other relief as the

  Court deems proper.

          WHEREFORE the Plaintiff, Covington Specialty Insurance Company, respectfully

  requests that this Court resolve this controversy pursuant to FED. R. CIV. P. 57 and 28 U.S.C.A.

  § 2201 and determine the rights and obligations of the Parties under the Covington Policy

  relative to the Underlying Lawsuit.




                                                 12
Case 1:14-cv-24416-DPG Document 1 Entered on FLSD Docket 11/19/2014 Page 13 of 13



                                     Respectfully submitted this ____ day of July, 2014,

                                     Attorneys for Plaintiff,
                                     Covington Specialty Insurance Company
                                     1221 Brickell Avenue, 19th Floor
                                     Miami, Florida 33131
                                     (305) 416-3180 – Phone
                                     (305) 416-3190 – Fax

                                     _____/s/ Stephen Hunter Johnson______________
                                     STEPHEN HUNTER JOHNSON
                                     Florida Bar No.: 12362
                                     shj@lydeckerdiaz.com
                                     MICHAEL E. LONGO
                                     Florida Bar No.: 28058
                                     ml@lydeckerdiaz.com




                                       13
